



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Macdonald
                v. Macdonald,









2005 BCCA
            23




Date: 20050114




Docket: CA030307

Between:

Susan Rebecca
      Macdonald

Respondent/Appellant by Cross Appeal

(
Plaintiff
)

And

Ian Alexander
      Macdonald

Appellant/
Respondent by Cross Appeal

(Defendant)













Before:



The Honourable
            Mr. Justice Lambert





The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Hall









L.A. Kahn



Counsel for the Appellant





R.L. Basham, Q.C. and
L.M. Slater



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





8 & 9 November 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





14 January 2005









Written
              Reasons by
:





The Honourable
            Mr. Justice Lambert





Concurred
              in by:





The Honourable
            Madam Justice Ryan
The Honourable Mr. Justice Hall





Reasons for Judgment of the Honourable Mr. Justice Lambert:

[1]

A
      number of issues were argued on this appeal and cross appeal in matrimonial
      proceedings.  Some important issues, including custody and access, and
      the valuation and disposition of some family assets, were agreed before
      trial or at the beginning of the trial.  Other issues decided by the trial
      judge were not appealed.  The two principal issues on the appeal were spousal
      support and the retroactivity of child support.  There were some other
      issues.

I.

[2]

Mr.
      and Mrs. Macdonald were married in 1988 when he was 30 and she was 29.  He
      was then employed by Pemberton Securities and she was an apprentice goldsmith
      and part-time figure-skating judge.  They were childhood friends and both
      came from families in comfortable circumstances.  They had three children,
      born in 1990, 1992, and 1994.  Mr. Macdonald, over the years, became an
      experienced, skilful, and trusted dealer in options and futures with RBC
      Dominion Securities, the successor of his original employer.  Mrs. Macdonald
      maintained the family home and looked after the three young children.  She
      did not work outside the home but she freed Mr. Macdonald from many home
      and childcare responsibilities so that he was able to concentrate his attention
      on his very successful career.  Mr. Macdonald looked after the family finances,
      including the household finances, and since they were living at an annual
      level of expenditure of about $200,000, Mrs. Macdonald did not have to
      worry about money and did not do so.  She does not seem to have been made
      aware of how much money Mr. Macdonald was earning.

[3]

Mr.
      Macdonald's annual earnings in salary and more particularly in bonuses
      from his work as a vice-president at RBC Dominion Securities from 1994
      to 2001, just before trial, as recorded in his T4 slips, were:




1994



$  357,000





1995



$  319,000





1996



$  785,700





1997



$2,107,000





1998



$3,807,000





1999



$3,200,000





2000



$6,759,000





2001



$4,605,000






[4]

It
      is relevant to the issues in this appeal to understand that Mr. Macdonald
      is said to have saved $4,200,000, after taxes and after legal fees, between
      the date of separation in June 1999 and of trial in February 2002, two
      and one half years.  That amount was, of course, his and his alone.

[5]

The
      assets that were agreed to be family assets included the family home, an
      access lot, another building lot, a Whistler condominium, four boats, two
      vehicles, two RBC Dominion Securities accounts less the corresponding loan
      accounts, Mr. Macdonald's RRSP and his pension.  Mrs. Macdonald had interests
      in her own family's corporations and trusts:  Welco Services Ltd., Indian
      River Holdings Ltd., and the Macdonald family trust.  Mr. Macdonald had
      an interest in his own family's corporation: Macdonald Consultants Ltd.  The
      expert evidence valued Mrs. Macdonald's interest in her own family's financial
      entities at over $3,000,000 at the time of trial, with a likelihood of
      very considerable growth over the years as wealth passed down the generations.

II.

[6]

Mr.
      Justice Sigurdson, the trial judge, found that the interests of both Mr.
      Macdonald and Mrs. Macdonald in their own families' wealth allocation companies
      and trusts were not family assets, but that if they had been, he would
      have divided them so that each party would have retained 100% of their
      own family financial interests.

[7]

The
      family assets were divided equally between the parties by value but allocated
      individually to the appropriate party.  For example, Mrs. Macdonald, who
      was granted custody, was allocated the family home, and Mr. Macdonald was
      allocated the building lot, the Whistler condo, and the boats.  The most
      valuable assets were the two RBC Investment accounts with approximate values
      of $2,100,000 each and with corresponding borrowings from Royal Bank of
      $235,000 each.  Those assets had been created by Mr. Macdonald, one in
      each of the parties' names, and the two assets had built up steadily through
      the several years before the trial by the astute financial management of
      Mr. Macdonald.  Both accounts were treated as family assets, since they
      had been designed to promote long term family security, and each of the
      parties was allocated one of the accounts, and the corresponding borrowings,
      on the equal division of family assets.

[8]

In
      addition to his decisions about family assets, Mr. Justice Sigurdson decided
      that the
Child Support Guidelines
, which would have shown
      an amount in excess of $60,000 each month in child support, were not appropriate
      in this case and he awarded child support for the three children of $18,000
      in total, payable each month.  For some periods before trial there had
      been payments of more than that amount and for some periods less.  As part
      of the accounting between the parties Mr. Justice Sigurdson made the child
      support order retroactive from the date of his judgment, 15 October 2002,
      to September 2000 but not back to June 1999 when the application for child
      support was first served.  The amount of child support was not disputed
      in this appeal but the claim for retroactivity to June 1999 and not just
      to September 2000 was a principal issue in the cross appeal.

[9]

Mr.
      Justice Sigurdson awarded lump sum spousal support of $750,000.  Mrs. Macdonald
      asked for a lump sum of $2,500,000.  Mr. Macdonald proposed a much smaller
      lump sum, to be used by Mrs. Macdonald for retraining as a goldsmith or
      to prepare for a calling to teach art subjects to children.  The amount
      he proposed was in the order of $200,000.  The award of lump sum spousal
      support is a principal issue in the appeal and also on the cross appeal.

[10]

I
      propose to address the issues in the appeal first, in the order in which
      they were raised.  I will then address the issues in the cross-appeal in
      the order in which they were raised.  But, since the amount of spousal
      support was an issue in both the appeal and cross-appeal, I will deal with
      both arguments when I deal with that issue on the appeal.  All marriage
      breakdown issues impinge on each other.  So all the issues must be kept
      in mind when dealing with the others.

III.

[11]

There
      were three issues raised on the appeal.

[12]

The
      first issue on the appeal was whether the respective family companies and
      trusts were family assets.  Mr. Justice Sigurdson decided that they were
      not, but that if they had been, he would have apportioned 100% of each
      spouse's interest in his or her own family's corporations and trusts to
      that spouse.  Mr. Macdonald did not object to the reapportionment but argued
      that the companies and trusts were all family assets and that an understanding
      of that fact would change the arguments on spousal support.  In the course
      of the hearing we said that we thought it would make no difference to the
      arguments on spousal support if the companies and trusts were family assets
      apportioned 100% to the relevant spouses, on the one hand, or if they were
      not family assets and they remained with the relevant spouse, on the other
      hand.  The argument was not pressed further.  I would not accede to this
      ground of appeal.

[13]

The
      second issue on the appeal was spousal support.

[14]

We
      now have the benefit of the decisions of the Supreme Court of Canada in
Moge
      v. Moge
, [1992] 3 S.C.R. 813, and
Bracklow v. Bracklow
,
      [1999] 1 S.C.R. 420.

[15]

In
      considering spousal maintenance, the intention of Parliament, as embodied
      in the
Divorce Act
, is paramount.  Parliament has set out
      the objectives of spousal support in what is now s. 15.2(6):

Objectives of
        spousal support order

(6)
      An order made under subsection (1) or an interim order under subsection
      (2) that provides for the support of a spouse should

(
a
)
      recognize any economic advantages or disadvantages to the spouses arising
      from the marriage or its breakdown;

(
b
)
      apportion between the spouses any financial consequences arising from the
      care of any child of the marriage over and above any obligation for the
      support of any child of the marriage;

(
c
)
      relieve any economic hardship of the spouses arising from the breakdown
      of the marriage; and

(
d
) in so far as practicable,
      promote the economic self-sufficiency of each spouse within a reasonable
      period of time.

These objectives must be considered in the light of
      the factors set out in what is now s. 15.2(4):

Factors

(4) In making
      an order under subsection (1) or an interim order under subsection (2),
      the court shall take into consideration the condition, means, needs and
      other circumstances of each spouse, including

(
a
) the length of time the spouses
      cohabited;

(
b
) the functions performed by
      each spouse during cohabitation; and

(
c
) any order, agreement or arrangement
      relating to support of either spouse.

[16]

The
      emphasis given to each objective and to each factor in any particular case
      will depend on the facts of the case.  All must be considered, but the
      significance of each to the particular case will vary and should be infused
      with an understanding of where the marriage itself, in its context and
      in the dimensions that were created by the parties themselves, should be
      thought of as fitting in the continuum between the mutual obligation model
      and the clean break model of marriage and divorce, and in the continuum
      between non-compensatory needs-based entitlement, on the one hand, and
      compensatory loss-based entitlement, on the other hand.  And, of course,
      such an analysis may possibly be modified by contract.

[17]

On
      the facts of this case, the compensatory loss-based entitlement required
      the greatest emphasis, though there was some requirement for consideration
      of the need for retraining.  Mrs. Macdonald's economic loss arose not so
      much from entry into the marriage but from the role she played throughout
      the marriage and from the marriage breakdown itself.  Throughout the marriage
      Mrs. Macdonald looked after the children and the home and created an environment
      in which Mr. Macdonald was free to pursue his career, as he did with diligence
      and very good effect.  At the end of the marriage the breakdown cut Mrs.
      Macdonald off from Mr. Macdonald's very accomplished income earning skills
      demonstrated by his ability to save over $4,000,000, after tax and legal
      fees, in the two and one half years between separation and trial.  That
      lost financial stream could have provided for Mrs. Macdonald, as it may
      be expected to provide for Mr. Macdonald in the future, a wide variety
      of economic advantages including sufficient leisure to pursue intellectual
      and artistic interests in any part of the world.

[18]

Mr.
      Justice Sigurdson considered all the objectives, factors, and models that
      I have mentioned.  He suffered from no misapprehension about the facts.  He
      set out the law clearly.  He did the balancing that the law expects to
      be done by the judge who hears and assesses the witnesses.  Absent an identified
      error of law or an identified misapprehension of the evidence, it is not
      for this Court to substitute its own judgment for that of the trial judge.  See
Hickey
      v. Hickey
, [1999] 2 S.C.R. 518, and many other cases to like effect.  I
      would not accede to this ground of appeal or to this ground of cross appeal.

[19]

The
      third issue on the appeal related to Mr. Justice Sigurdson's award of costs
      of the trial to Mrs. Macdonald.  The argument was said to depend on success
      on appeal of the spousal support issue.  So we said that we should deal
      with the costs issue after we decided the spousal support issue.  Since
      I would not change the spousal support award, I would not accede to the
      appellant's argument on the costs of trial.

IV.

[20]

Four
      issues were raised on the cross-appeal.

[21]

The
      first issue on the cross-appeal related to whether two bonus payments received
      by Mr. Macdonald were family assets.  One was for $238,650, net of tax,
      received on 30 June 1999 and one was for $381,840, net of tax, received
      in September 1999.  The date of separation was 18 May 1999 and the triggering
      event was 12 July 1999.  Mr. Justice Sigurdson said this:

[81]  My conclusion is that the portion of the bonuses earned, but not
      received, prior to separation is a family asset, but that portion of the
      bonus earned after separation is not a family asset because that part was
      never used or intended to be used for a family purpose.

This was said to leave $238,650 approximately from the
      June bonus payment and $74,700 from the September bonus payment as family
      assets allocated in the equal division to Mr. Macdonald.  The remainder
      of the bonus payments remained in his hands as not being family assets.  Counsel
      for Mrs. Macdonald argued that all of the two bonus payments were family
      assets.  I am not satisfied that the trial judge erred to the disadvantage
      of Mrs. Macdonald in his decision with respect to the categorization of
      the bonus payments as being, in part, and as not being, in part, family
      assets, with the division being based on when they were earned, not on
      when they were received, in relation to the date of the triggering event.  I
      would not accede to this ground of cross-appeal.

[22]

The
      second issue on the cross-appeal relates to the award of spousal support.  Mrs.
      Macdonald said that it should have been at least $1,500,000 in a lump sum.  I
      have dealt with this issue in part III of these reasons as the second ground
      of appeal.  I would not allow the cross-appeal on this point.

[23]

The
      third issue on the cross-appeal was stated as: "Did the trial judge
      err in making interim support taxable in the respondent's hands."  But
      the issue really relates to whether the requirement that Mrs. Macdonald
      pay tax on the interim spousal support payments of $10,000 each month had
      the effect of reducing the agreed interim spousal support amount to an
      amount that was too little to reflect the needs of the family group comprised
      of Mrs. Macdonald and the three children.  I will deal with retroactive
      child support as the final issue on the cross-appeal.  I would not accede
      to the cross-appeal on this tax issue since I regard it as intimately bound
      up with the discretion exercised by Mr. Justice Sigurdson with respect
      to the retroactivity of child support and with respect to the quantum of
      lump sum spousal support which he awarded.

[24]

The
      fourth and final issue on the cross-appeal related to retroactive child
      support.

[25]

The
      parties separated in May 1999.  Not long after that, in late May, Mrs.
      Macdonald served an application for child support.  The parties, through
      their counsel, felt unable to grapple immediately with what they then perceived
      to be the uncertain nature of the law in relation to child support in circumstances
      similar to theirs.  In particular, they wanted to wait for the decision
      of the Supreme Court of Canada in
Francis v. Baker
, [1999]
      3 S.C.R. 250.

[26]

So
      counsel agreed that Mr. Macdonald would pay Mrs. Macdonald $10,000 each
      month beginning 1 July 1999.  That amount was called spousal support but
      it was understood that Mrs. Macdonald would use it to support herself and
      the children of the marriage on an interim basis.

[27]

On
      14 May 2001, Master Donaldson made an interim child support order, following
      the
Child Support Guidelines
, at $59,500 each month, beginning
      on 1 April 2001 but retroactive to 1 December 2000.  That order was appealed
      and the appeal was heard by Madam Justice Loo.  On 18 July 2001, Madam
      Justice Loo ordered that the child support should not be calculated by
      the strict application of the
Guidelines
and she set the
      child support at $20,000 a month.  She again ordered that it be retroactive
      to 1 December 2000.  That order was upheld on appeal by this Court.

[28]

Mr.
      Justice Sigurdson addressed the question of child support in order to make
      the first permanent order.  He set the amount of child support for the
      three children at $18,000 a month in total.  That order for prospective
      child support is not in issue in this appeal.  Mr. Justice Sigurdson made
      the child support order retroactive to 1 September 2000 and said that Mr.
      Macdonald was entitled to a credit for any overpayment that may exist,
      to be applied against future child support payments.  Mr. Justice Sigurdson's
      order was made after hearing counsel for Mrs. Macdonald argue that the
      child support order, whatever it was to be, should be retroactive to the
      date of the application, namely June 1999, and after hearing Mr. Macdonald's
      counsel argue that child support, whatever it was to be, should not be
      retroactive to a date before 1 December 2000, the effective date of Madam
      Justice Loo's order.

[29]

I
      also think it is important to understand the way Mr. Justice Sigurdson
      reached his conclusion that the correct amount of prospective child support
      was $18,000 each month in total.  He considered that $15,000 a month reasonably
      covered all the recurring expenses of the children and included a reasonable
      amount of discretionary spending.  To that amount he added an additional
      $3,000 in total for extra discretionary spending to ensure that there would
      be enough for savings, a summer home, travelling, and for future education.

[30]

The
      power to make child support payments retroactive is derived from the 1985
      rewording of the
Divorce Act
.  See
Darlington v. Darlington
(1997),
      32 R.F.L. (4th) 406 (B.C.C.A.),
Donald v. Donald
(1991),
      33 R.F.L. (3d) 196 (N.S.C.A.) and
L.S. v. E.P.
(1999), 67
      B.C.L.R. (3d) 254 (B.C.C.A.).  For convenience of reference I will set
      out the passage from Madam Justice Rowles's reasons in
L.S. v. E.P.
(1999),
      67 B.C.L.R. (3d) 254,

at paras. 66 and 67 where she lists
      the factors which militate for and against retroactivity, in a non-exhaustive
      list, in this way:

A review of the case law
      reveals that there are a number of factors which have been regarded as
      significant in determining whether to order or not to order retroactive
      child maintenance.  Factors militating in favour of ordering
      retroactive maintenance include: (1) the need on the part of the child
      and a corresponding ability to pay on the part of the non-custodial parent;
      (2) some blameworthy conduct on the part of the non-custodial parent such
      as incomplete or misleading financial disclosure at the time of the original
      order; (3) necessity on the part of the custodial parent to encroach on
      his or her capital or incur debt to meet child rearing expenses; (4) an
      excuse for a delay in bringing the application where the delay is significant;
      and (5) notice to the non-custodial parent of an intention to pursue maintenance
      followed by negotiations to that end.


Factors which have militated against ordering retroactive
      maintenance include: (1) the order would cause an unreasonable or unfair
      burden to the non-custodial parent, especially to the extent that such
      a burden would interfere with ongoing support obligations; (2) the only
      purpose of the award would be to redistribute capital or award spousal
      support in the guise of child support; and (3) a significant, unexplained
      delay in bringing the application.

[31]

There
      is an entitlement to prospective child support and it is the entitlement
      of the child.  But, in relation to retroactive child support, the assessment
      is complicated by the fact that the period in question has passed without
      the money being available, or at least not being regarded as available,
      to meet the child's then current needs.

[32]

Mr.
      Justice Davies made these helpful observations on retroactive awards as
      potentially constituting redistribution of capital or disguised spousal
      support in
S.E.C. v. D.C.G.
(2003), 43 R.F.L. (5th) 41:

135   In
      almost any situation in which a custodial parent seeks an order for retroactive
      support, such an award may have the effect of awarding the custodial parent
      funds that will not have to be immediately expended to support the child.
      That is so because the child will have already lived through the period
      in question without the benefit of the funds that could or should have
      been available for his or her support. While the creation of an immediately
      available pool of capital for the non-custodial parent may be the practical
      result of a retroactive order, it does not necessarily follow that a retroactive
      award will constitute capital re-distribution.

136   If,
      as in this case, the custodial parent has borne a disproportionate share
      of the cost of raising a child, a retroactive order is better viewed as
      a re-capitalization of the custodial parent rather than as a re-distribution
      of capital. In such circumstances there is no reason why a retroactive
      child support order should not be made even though the custodial parent
      may be the main beneficiary of the award. The award arises not from a re-distribution
      of capital but rather from the recognition and enforcement of joint parental
      responsibility for child support. (See: Cherry v. Cherry (1996), 24 B.C.L.R.
      (3d) 158 (C.A.); Hess v. Hess (1994), 2 R.F.L. (4th) 22 (Ont. Gen. Div.)
      and Collins v. Collins (1998), 221 A.R. 111 (Q.B.)).

[33]

I
      would adopt Mr Justice Davies's line of reasoning.  In considering whether
      to make an order for retroactive child support, the starting point is the
      order being made for permanent prospective child support.  Then the actual
      payments made for child support must be considered.  Also to be considered
      must be the amounts which each parent should have contributed to the support
      of the children in the interim period, having regard to their joint obligations
      for child support and having regard to their financial resources and other
      circumstances.  If, with those considerations in mind, it appears that
      too little was paid by the non-custodial parent to the principal custodial
      parent to support the children and the result is that the custodial parent
      has had to call on resources such as capital or debt that should not have
      had to be used, then it is appropriate for an award of retroactive child
      support to be made to restore the capital fund or pay off the debt which
      should not have had to be called on.  Similarly, if the children go short
      of necessaries such as clothing in the interim period, a retroactive award
      can make that up by an amount sufficient to meet the shortfall.  And if,
      as in this case, the award of permanent child support is designed not only
      to provide appropriate current support but also to create a fund for major
      intermittent future expenditures, then the trial judge has a discretion
      to enhance that fund from a retroactive award.  But there is no absolute
      entitlement to a retroactive award embodying such an enhancement.  And,
      as Madam Justice Rowles said, to the extent that an award of retroactive
      child support is properly seen as a redistribution of capital or an award
      of spousal support in the guise of child support, such a retroactive award
      should not be made.

[34]

In
      this case we were told by Counsel for Mr. Macdonald that during the interim
      period while Mrs. Macdonald was receiving interim child support she was
      able to save money after meeting the needs of herself and the children.  And
      we were told by Counsel for Mrs. Macdonald that Mrs. Macdonald received
      funds distributed from her family companies and trusts which augmented
      her income from child support.  Mr. Justice Sigurdson was aware of those
      facts and the other relevant factors when he made his decision on retroactive
      child support.

[35]

The
      power to award retroactive child support is governed by a principled discretion.  Some
      of the factors representing the principles governing the discretion are
      set out in
L.S. v. E.P.,
in the passage I have quoted.  But
      unless a judge applies the wrong principles or fails to consider the correct
      principles, it is not open to this Court to substitute its decision on
      retroactivity for the trial judge's discretion.  The entitlement to a retroactive
      award of child support is not absolute.  If all or a part of it is properly
      seen as "a wealth transfer or spousal maintenance disguised as child
      support", as Mr. Justice Sigurdson decided part of a fully retroactive
      award would be, then it would be contrary to the principles that govern
      the exercise of the discretion to make that award.

[36]

I
      think it is important in this case to understand that Mr. Justice Sigurdson
      set out and discussed all of the relevant factors against the background
      of the facts which he had found.  He then ordered retroactivity of his
      child support decision back from October 2002 to 1 September 2000 but not
      back to June 1999, the time of service of the child support application.  So
      the retroactivity was partial only and was nicely calculated to balance
      the application of the relevant principles set out in
L.S. v. E.P.

[37]

Having
      calculated that Mrs. Macdonald had received enough from the beginning to
      meet the recurring expenses of the children, plus some savings, and having
      calculated that a fund should be built up for discretionary expenses in
      the future, it was, in my opinion, pre-eminently for the trial judge to
      decide to what extent the fund being built up in the future for discretionary
      expenses for the children should be augmented by an award of retroactive
      child support, which at the time of trial in this case could only be regarded
      as an amount paid in respect of the past, measured by the creation of an
      appropriately sized fund to be available for discretionary expenses in
      the future.

[38]

I
      would not interfere with the retroactivity aspect of the award for child
      support.  Mr. Justice Sigurdson applied the correct principles in deciding
      how much retroactivity he should allow for future discretionary expenditures
      and how much would simply be a wealth transfer over and above any recapitalization.

V.

[39]

It
      is, in my opinion, important to understand that Mr. Justice Sigurdson formed
      his assessments of the witnesses, including the parties, after a 21 day
      trial.  And it is also important to understand that there is an exercise
      of judgment and a balancing of interests involved, not only within each
      component of his award, but also on the relationship which each component
      of the award bears to every other component.

[40]

Mr.
      Justice Sigurdson made no identifiable error in law nor did he suffer under
      any identifiable misapprehension of the facts.  It is not for this Court
      to try to exercise any independent judgment or discretion or to try to
      interfere with the balance reached by Mr. Justice Sigurdson within each
      component of his award and between each component and every other component
      of his award.

[41]

I
      would dismiss the appeal and the cross-appeal.

[42]

I
      would order that the parties, if they still wish to do so, may file responsive
      written submissions about the costs of the trial, as the Court agreed during
      argument.  With respect to the appeal and cross-appeal, I would order that
      the usual rule should apply and Mrs. Macdonald should have her costs of
      the appeal and Mr. Macdonald should have his costs of the cross-appeal.

The Honourable Mr. Justice
      Lambert

I agree:

The Honourable Madam Justice Ryan

I agree:

The Honourable Mr. Justice
      Hall




